Citation Nr: 0205108	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  96-41 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen claims for service connection for left hand arthritis, 
right hand carpal tunnel syndrome, and a back disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel
INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which found that the veteran had not 
submitted new and material evidence to reopen his claims for 
service connection for left hand arthritis, right hand carpal 
tunnel syndrome, and a back disorder.

In a February 1998 decision, the Board determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for left hand arthritis, right 
hand carpal tunnel syndrome, and a back disorder.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court").  In April 1999, the Court 
vacated the Board's decision because of recent court 
decisions which changed the manner in which VA was to review 
claims involving the submission of "new and material 
evidence."

In April 1998, the veteran submitted additional evidence and 
requested another hearing before a hearing officer at the RO.  
Although this evidence was denied as not new and material 
evidence to reopen the claim in an April 1999 rating decision 
by the RO, he was not provided a hearing.

Accordingly, in January 2000, the Board remanded the case to 
the RO to schedule the veteran for a hearing and for the RO 
to readjudicate the claim under section 3.156 of VA 
regulations which provides a definition of new and material 
evidence pursuant to the holding in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

In September 2000, the Board denied the veteran's claims.  He 
appealed to the Court, which, in May 2001, vacated the 
Board's September 2000 decision and remanded the case for 
another decision which took into consideration the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA) which 
had been enacted in November 2000.


FINDINGS OF FACT

1.  In a July 1994 rating decision, the RO denied the 
veteran's claims for service connection for left and right 
hand conditions and denied his petition to reopen a claim for 
service connection for a back condition; the veteran was 
notified of this decision in July 1994, did not perfect an 
appeal to the Board, and the decision became final.

2.  Evidence presented or secured in this case since the July 
1994 rating decision either has been previously before agency 
decisionmakers, or is cumulative or redundant of evidence 
previously before agency decisionmakers, or does not bear 
directly and substantially upon the specific matter under 
consideration.


CONCLUSIONS OF LAW

1.  The July 1994 rating decision denying service connection 
for left and right hand conditions and denying a petition to 
reopen a claim for service connection for a back condition is 
final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received since the July 1994 rating decision is 
not new and material, and the claims for service connection 
for left hand arthritis, right hand carpal tunnel syndrome, 
and a back disorder have not been reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background.

The RO originally denied service connection for a back 
disorder in a March 1946 rating decision.  After being sent a 
notice of this decision by the RO, the veteran failed to file 
an appeal within the allowed time and the decision became 
final.  38 U.S.C.A. § 7105(c) (West 1991).  Thereafter he 
attempted several times to reopen his claim eventually 
resulting in an August 1985 Board decision which found that 
residuals of a back injury were not demonstrated in active 
service and arthritis of the lumbar spine was not 
demonstrated to a degree of 10 percent disabling within one 
year after separation from service.

The veteran again tried to reopen his claim submitting 
current records of outpatient treatment. The RO denied the 
claim in a July 1994 rating decision stating that there was 
"no evidence offered which would show a probable basis 
relating his back condition to service," and the evidence 
was therefore considered insufficient to reopen his claim.  
This rating decision also decided the issues of service 
connection for left and right hand disorders, noting that the 
service medical records were negative as to any findings or 
treatment for a left or right hand disability.  The RO noted 
that neither of the hand disorders shown in the medical 
records, identified as arthritis of the left hand and carpal 
tunnel syndrome of the right hand, were shown in the medical 
record until many years after service.  The veteran filed a 
notice of disagreement with that decision and a statement of 
the case (SOC) was issued in October 1994.  However, he 
failed to file a timely substantive appeal and the rating 
decision became final.  38 U.S.C.A. § 7105(d)(3) (West 1991).

In December 1995, the veteran submitted a request to reopen 
his claims for service connection for disabilities of his 
hands and back, submitting a copy of the prior July 1985 
Board decision as his only new evidence.  The RO denied the 
evidence as not new and material in a January 1996 rating 
decision and notified the veteran in a February 1996 letter 
stating that the evidence essentially duplicated evidence 
which was previously considered.  The veteran appealed this 
decision to the Board.  During the course of the appeal, but 
before the case was sent to the Board, additional evidence 
was submitted in the form of a personal hearing before the 
RO, and copies of a November 1983 application for VA medical 
benefits submitted in support of another claim.  The RO 
continued its denial of the veteran's petition to reopen his 
claim in an October 1997 hearing officer's decision.

In March 1998, the RO received a statement from the veteran 
dated November 2, 1945, and a copy of a note, dated March 
1945, from a member of the Medical Corps stating that the 
veteran had a painful hernia and should have limited duties.  
In April 1999, the RO continued its denial of the veteran's 
petition to reopen his claim for a back disorder.  The 
veteran submitted additional statements before and after the 
case was remanded by the Board in January 2000, and he 
testified at a hearing in March 2000.  In an April 2000 
supplemental statement of the case the RO continued the 
denial of the claims for lack of new and material evidence to 
reopen them under the standard in section 3.156(a).  The 
veteran submitted an additional statement to the Board in 
July 2000 and waived his right to have the RO consider the 
evidence in the first instance.  38 C.F.R. § 20.1304(c) 
(1999).

In September 2000, the Board denied the veteran's claims in a 
decision which he appealed to the Court.  In May 2001, the 
Court vacated the Board's September 2000 decision and 
remanded the case for another decision which took into 
consideration the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) which had been enacted in 
November 2000.  In a letter dated October 3, 2001, the Board 
notified the veteran that his case had been transferred to 
the Board from the Court and advised him of this right to a 
90-day period to submit additional evidence and argument in 
support of his appeal.  No reply was received, and the case 
is once again before the Board for a decision.

II.  Analysis.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304; Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be established for a current 
disabling disease by showing that the disease began or had 
its onset during active service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
were amended effective August 29, 2001.  These amendments are 
effective only on claims received on or after August 29, 
2001, and therefore they are not relevant in this case.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

Evidence submitted since the last denial of these claims by 
the RO in July 1994 consists of a photocopy of a July 1985 
Board decision annotated with statements by the veteran; 
statements of the veteran, including a copy of a statement 
dated November 2, 1945, and testimony of the veteran at 
hearings conducted in October 1997 and March 2000; the March 
1945 note from the Medical Corps regarding a painful hernia; 
and a VA Application for Medical Benefits, dated in November 
1983.  The copy of the July 1985 Board decision is not new 
evidence because it was of record when the RO rendered its 
decision in July 1994.  The VA Application for Medical 
Benefits is new, in the sense that it was not before agency 
decisionmakers previously, but it is not material because not 
only does it not bear directly and substantially upon the 
specific matter under consideration but it is not relevant to 
the specific matter under consideration at all.  Similarly, 
the March 1945 note from the Medical Corps regarding a 
painful hernia is not material because it provides no 
evidence relevant to a disability of the hands or back.

The statements on the photocopy of the July 1985 Board 
decision as well as other statements of the veteran, except 
for the one dated November 2, 1945, and his testimony at the 
hearings also do not constitute new evidence because the 
statements are cumulative and redundant of evidence already 
of record prior to the July 1994 rating decision.  
Specifically, with regard to the back claim, the veteran has 
contended that he injured his back and hands in service when 
he experienced the concussion of a "buzz bomb" which 
exploded nearby.  In prior final decisions, the Board and the 
RO have noted that, on the February 1946 separation 
examination report and an April 1947 VA examination, doctors 
found no objective or clinical evidence of a residual back 
disability from a back injury.  Moreover, the Board and RO 
also have noted that mild arthritis of the lumbar spine was 
not shown by medical evidence until the 1980s, with one VA 
examiner in October 1984 noting that the mild degenerative 
arthritis of the lumbar spine was consistent with the 
veteran's age of 64 years at that time.  The RO and the Board 
therefore have previously concluded in final decisions that 
no current disability of the back, if any, was related to an 
injury to the back in service.  The Board notes now that, 
assuming, without deciding, that the veteran did injure his 
back in service, no evidence has ever been submitted in this 
case showing a relationship between any current disability of 
the back and any such injury.

Similarly, with regard to the claims for service connection 
for left hand arthritis and right hand carpal tunnel 
syndrome, the veteran first claimed service connection for a 
hand condition in the 1980s and the RO has noted in prior 
rating decisions that, although medical evidence from the 
1980s and 1990s shows arthritis of the left hand and right 
hand carpal tunnel syndrome, and although the veteran has 
stated that these disorders are the result of injuries 
sustained to his hands in service, no evidence other than the 
veteran's own allegations has ever been submitted in this 
case showing a relationship between any current disability of 
the hands and any injury to the hands in service.  In this 
regard, the Board concludes now that the veteran's statements 
and testimony that his hand disorders are the result of an 
injury in service do not constitute new evidence as such 
statements were previously submitted to agency 
decisionmakers.

Concerning the statement dated November 2, 1945, the Board 
notes that this statement is not material to the claims 
because it provides no information relevant to an injury to 
the back or hands in service and therefore it does not 
contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's claimed injuries or 
disabilities.  Because the evidence submitted in this case 
since the July 1994 rating decision is not new and material 
evidence, the claims for service connection for left hand 
arthritis, right hand carpal tunnel syndrome, and a back 
disorder may not be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  Accordingly, the claims for service connection 
must be denied.

With regard to Court's order in May 2001 which vacated the 
Board's September 2000 decision and remanded the case for 
another decision which took into consideration the provisions 
of the VCAA, the Board notes that the VCAA affirmed the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, No. 00-7075, 
slip op. at 18-20 (Fed.Cir. Apr. 24, 2002) (holding that only 
section 4 of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  The VCAA provided that 
nothing in amended section 5103A, pertaining to the duty to 
assist claimants, shall be construed to require the Secretary 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f) (West Supp. 2001)

The Board finds with respect to this claim that all required 
notice and development action specified in this new statute 
have been complied with during the pendency of the current 
appeal.  See Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (noting that the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims).  
Specifically, the Board finds that the statement of the case 
and supplemental statement of the case, provided to both the 
veteran and his representative, specifically satisfy the 
requirement at 38 U.S.C.A. § 5103 (West Supp. 2001) and 66 
Fed. Reg. 45630 (August 29, 2001)(to be codified at 38 C.F.R. 
§ 3.159(b)) that VA notify the veteran and his representative 
of the evidence necessary to substantiate his claims.  
Moreover, the veteran was notified in the rating decision, 
the statement of the case, and the supplemental statement of 
the case of the reasons for the RO's decision and of the 
legal requirements that needed to be met in order for his 
claim to be reopened and granted.  In addition, the Board's 
letter, dated October 3, 2001,  provided the veteran 90-days 
to submit additional evidence and argument pursuant to the 
Court's May 2001 remand order.  Thus, the veteran has been 
provided with sufficient notice as to the evidence necessary 
to reopen his claim, and there is no indication that there is 
any other evidence to be obtained or development to be 
accomplished which would assist in the adjudication of his 
claim. 

Accordingly, the Board is satisfied that the facts relevant 
to the claim have been properly developed and that there is 
no further action which should be undertaken to comply with 
the provisions of the VCAA or the implementing regulations.  
A remand to afford the RO an opportunity to consider the 
claim in light of the VCAA and the implementing regulations 
would only serve to further delay resolution of the claim 
with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); cf. Brady 
v. Brown, 4 Vet. App. 203, 207 (1993) (a remand is 
unnecessary even where there is error on the part of VA, 
where such error was not ultimately prejudicial to the 
veteran's claim).


ORDER

New and material evidence not having been submitted, service 
connection for left hand arthritis, right hand carpal tunnel 
syndrome, and a back disorder is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

